Citation Nr: 1317258	
Decision Date: 05/28/13    Archive Date: 06/06/13

DOCKET NO.  09-18 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to an initial compensable rating for tinea pedis from March 27, 2002.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel



INTRODUCTION

The Veteran served on active duty from August 1966 to August 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  That put into effect an August 2007 Board decision that had granted service connection.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The March 2008 rating decision granted service connection for tinea pedis and assigned it a non compensable rating effective from March 27, 2002.  Since March 2002, the criteria for evaluating skin disability changed in August 2002.  This would require the RO consider the disability under the criteria in effect in March 2002, and under the criteria that became effective in August 2002.  Whichever analysis yielded a more favorable result (if any) would control, although the effective date for any award could not be prior to the date of the change in criteria.  This analysis does not appear to have been accomplished by the RO in the first instance, and should be done before the Board enters its decision.  (The criteria for evaluating skin disability also changed in October 2008, but not for the particular disability for which the Veteran is service connected.) 

In addition, the Veteran should be advised of the content of the criteria used to evaluate this disability, and any current records of relevant treatment should be obtained.   

Accordingly, the appeal is REMANDED to the RO/AMC for the following actions:

1.  The RO/AMC should obtain and associate with the record, physically or electronically, all of the Veteran's post-August 2011 treatment records relating to the skin disability of his feet from the Jackson VA Medical Center.  All actions to obtain the requested record should be documented fully in the claims file.  

2.  The Veteran should be notified of the criteria used to evaluate the disability at issue as in effect in March 2002; and as in effect since August 2002.  

3.  The RO/AMC should thereafter readjudicate the claim for a compensable rating for tinea pedis applying 38 C.F.R. § 4.118 as in effect in March 2002, and from August 30, 2002.  Mindful of the rules controlling the effective dates for the award of benefits, whichever analysis yields a more favorable result (if any) should control.  

4.  If any benefit sought on appeal remains denied, the RO/AMC should provide the Veteran and his representative with a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, and all applicable laws and regulations considered pertinent to the issue currently on appeal including the versions of 38 C.F.R. § 4.118 in effect during the course of the appeal period.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


